Citation Nr: 0900687	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 Decision Review 
Officer decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which awarded 
service connection for PTSD and assigned a 10 percent rating 
effective June 2002.  Since the veteran appealed the decision 
that assigned the initial rating, the Board will consider 
whether a higher evaluation is warranted for the psychiatric 
disability at any stage since the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App 119 (1999). 

During the pendency of the appeal, the veteran relocated to 
Texas.  The Waco RO is now the agency of original 
jurisdiction (AOJ).

The veteran presented testimony before the Board in February 
2007.  The transcript has been obtained and associated with 
the claims folder.  

The appeal was previously before the Board in August 2007 and 
remanded for further development.  The matter has been 
returned to the Board and is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  If present, PTSD has been productive of no more than mild 
and/or transient symptoms.  The objective medical evidence 
does not show PTSD symptomatology 
consistent with  occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim and inform the veteran as to what 
parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

By way of correspondence sent the veteran in June 2002, VA 
complied with notification responsibilities pertaining to the 
veteran's claim.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his original service connection claim, 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claim.  

The veteran indicated in July 2002 that he had no additional 
evidence to submit in support of his claim.  In December 
2006, the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

Here, the veteran's claim on appeal arises from his 
disagreement with the initial disability evaluation assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 
21 Vet. App. 112 (2007).  

Regardless, an additional VCAA letter was issued to the 
veteran in August 2007, which notified him that he should 
submit evidence showing that his service connected PTSD had 
increased in severity.  The Board is aware of the United 
States Court of Appeals for Veterans Claims (Court) recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The veteran's lay assertions of effects of the service-
connected disability on employment and his daily life, 
indicate an awareness of the evidence necessary to 
substantiate the claim for a higher evaluation and no further 
analysis in that regard is necessary.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
veteran's service medical records, post service VA treatment 
records, reports of VA examination, and the transcript from 
the February 2007 Board hearing.  The veteran has not 
identified any other pertinent evidence which has not been 
obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Historically, in initiating the instant appeal, the veteran 
disagreed with the original assignment of the evaluation 
following the award of service connection for PTSD.   As 
such, the severity of the disability at issue is to be 
considered over the entire period from the initial assignment 
of a disability rating to the present time.  See Fenderson, 
12 Vet. App. at 126. 
 
The veteran's PTSD disability has been assigned a 10 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this code section, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or symptoms controlled by continuous medication.  
38 C.F.R. § 4.130.
 
A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

The veteran maintains that a higher initial rating is 
warranted for his PTSD because it produces severe functional 
impairment with regard to his employment and social 
interactions.  He also contends that his PTSD is the cause of 
his polysubstance abuse.  

Having carefully considered all the evidence of record in 
light of the pertinent laws and regulations, the Board finds 
that an initial rating in excess of 10 percent is not 
warranted at this time.  38 C.F.R. § 4.7.  At the outset, the 
Board finds that the preponderance of the objective medical 
evidence of record questions the validity of the initial PTSD 
diagnosis, which was rendered in a September 2002 letter.   

The veteran has been variously diagnosed with PTSD, bipolar 
disorder, depressive disorder, personality disorder, 
antisocial personality disorder, polysubstance abuse 
disorder, nightmare disorder, major affective disorder, 
generalized anxiety disorder, and mood disorder.  Multiple VA 
medical treatment providers agree that even if PTSD were 
present, it is only mild in comparison to the primary 
diagnoses of antisocial personality disorder and 
polysubstance abuse.  

A September 2002 letter from Dr. RDM, a staff physician, 
indicated that the veteran had prolonged and severe PTSD, 
significantly improved on medication and with therapy; 
however, VA outpatient treatment records dated between 1999 
and 2002 were devoid of a diagnosis of PTSD.  Further, after 
VA examination in August 2002, the veteran was found not to 
meet the full diagnostic criteria for PTSD.  Moreover, from 
these records dated between 1999 and 2002, it is evident the 
veteran suffered from a substance abuse disorder, which was 
productive of occupational and social impairment.   

The February 2003 VA examiner while noting the veteran had a 
propensity for anger, anxiety, and depression, indicated 
there was no evidence of a thought disorder, mania, or gross 
cerebral dysfunction.  The examiner stated that the 
evaluation data revealed that the veteran met the criteria 
for PTSD, but was likely exaggerating his symptomatology.  
The examiner reasoned the very high scores were not 
consistent with the reported examples the veteran gave 
verbally or with his behavior during examination.  

The examiner reviewed the September 2002 letter from Dr. RDM 
and questioned its validity based on a lack of rationale for 
the findings of severe and prolonged PTSD, as well as the 
lack of prior diagnosis or treatment for PTSD in the record.  
The examiner concluded that the veteran met the diagnosis of 
a personality disorder, especially antisocial personality 
disorder, before he entered the military.  

The examiner further indicated that the veteran's 
polysubstance abuse was part of the personality disorder and 
not a co-morbid diagnosis with PTSD.  The examiner concluded 
that while the veteran may have PTSD, it was mild, and 
reported symptoms were grossly exaggerated, which was not 
typical of PTSD, but consistent with an antisocial 
personality disorder.  

The veteran was afforded an additional VA examination in 
November 2003.  The examiner found that the veteran reported 
a limited range of PTSD symptoms, to include nightmares, 
irritability, avoidance behavior, hypervigilance, and 
sleeplessness.  The examiner did indicate, however, that 
these symptoms were likely better explained by other 
mechanisms, specifically substance abuse and lifestyle, 
rather than attributed to the diagnosis of PTSD.  The 
examiner found that any symptoms of PTSD were subthreshold 
and did not meet the full diagnostic criteria for PTSD.  

The examiner concluded that the veteran' primary diagnosis 
was personality disorder with antisocial features, which 
largely drove the veteran's pathology.  The Global Assessment 
of Functioning Scale Score (GAF) of 55, which according to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), is indicative of  moderate symptoms, was thought to be 
largely attributable to the veteran's personality disorder. 

VA outpatient treatment records dated in December 2003 show 
the veteran was unemployed as result of his substance abuse 
problems.  Additional treatment records dated between March 
2005 and May 2005 show the veteran was in a dual diagnosis 
program.  They contained varying diagnoses, to include PTSD, 
depressive disorder, and generalized anxiety disorder.  

These records also clearly show the veteran continued to 
suffer from and was treated for a polysubstance abuse 
disorder.  Reports of hallucinations were attributed to the 
veteran's substance abuse, as were impairment in insight and 
judgment.  The veteran repeatedly denied delusions and 
suicidal ideation.  His thought process remained linear and 
goal directed.  He was repeatedly free from thought 
disorders.  His GAF ranged between 45 and 50, indicative of 
fluctuations between serious and moderate symptoms; however, 
it was attributed to the veteran's substance abuse.

VA treatment notes dated in 2007 reveal the veteran denied 
suicidal and homicidal ideation.  He also denied paranoia and 
delusions.  His thought process was logical and goal 
directed.   Speech was normal.  There were some complaints of 
nightmares and flashbacks in April 2007.  Insight and 
judgment were fair in November 2007.

The veteran was afforded a final VA examination in September 
2008.  The examiner reviewed the entire record, to include 
the varying reports highlighted above.  The examiner stated 
that the veteran's primary diagnosis was personality 
disorder, not otherwise specified (NOS).  The examiner found 
inconsistent reports in the record with regard to the 
veteran's reports of substance abuse and concluded that the 
veteran minimized his chemical dependence problems.  

The examiner noted the veteran had trouble keeping jobs, 
quit, or was fired, which was mainly related to his drug and 
alcohol abuse.  Upon mental status examination, the veteran's 
thought process was logical and coherent, but somewhat 
tangential and off topic at times.  His affect was 
spontaneous with no overt signs of anxiety or depression.  He 
was well oriented.  Reasoning and judgment were poor.   
Memory and concentration were also poor, which the examiner 
felt were more likely related to the veteran's extensive 
history of drug and alcohol dependence.  

The veteran complained of anxiety, nightmares, anger, 
irritability, rageful outbursts, depression, fatigue, 
homicidal thoughts, and feelings of guilt.  He denied 
suicidal ideation.  The examiner stated that the veteran's 
drug dependence and personality disorder had a significant 
impact on the veteran's social and occupational functioning 
over his lifetime.  

The examiner found that while the veteran reported PTSD 
symptoms, to include nightmares, intrusive thoughts, 
flashbacks, and avoidance behaviors, a diagnosis of PTSD 
could not be supported by the record.  The examiner reasoned 
that there was multiple problems with credibility, to include 
extreme symptom exaggeration and possible malingering.  The 
examiner also reasoned that there was an overshadowing impact 
caused by the preexisting chemical dependence and personality 
disorder.  

The examiner concluded that the following diagnoses were 
however warranted, polysubstance dependence in remission and 
mood disorder NOS with bipolar features likely secondary to 
the polysubstance dependence.  The veteran was also diagnosed 
with antisocial personality disorder with paranoid traits.  
Further, the examiner stated that as he could not render a 
diagnosis of PTSD, assigning a GAF score would be moot.  

Finally, the examiner indicated that all of the veteran's 
social and occupational problems could be attributed to his 
polysubstance dependence and the associated mood disorder 
with bipolar features (which was secondary to the substance 
abuse), negative fallout from poor decisions centering around 
the substance dependence, and the veteran's antisocial 
personality disorder, which was the primary diagnosis driving 
the above diagnoses.

In sum, it appears that there is a serious concern raised by 
the record as to the validity of the PTSD diagnosis.  As 
such, clearly an evaluation in excess of 10 percent, to 
include "staged" ratings, would not be warranted as the 
evidence does not show PTSD symptomatology consistent with  
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events) so as to 
warrant an increased 30 percent rating.  38 C.F.R. § 4.130; 
see Fenderson, 12 Vet. App. at 126.  In fact, the record 
might even suggest that a severance of service connection 
might be warranted. 

In the present case, the evidence does not reflect that the 
veteran's PTSD, if present, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

Entitlement to an initial rating in excess of 10 percent for 
PTSD is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


